FORM 10-QSB SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12830 BioTime, Inc. (Exact name of small business issuer as specified in its charter) California 94-3127919 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6121 Hollis Street Emeryville, California 94608 (Address of principal executive offices) (510) 350-2940 (Issuer's telephone number) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 22,834,374common shares, no par value, as of November 9, 2007. Transitional Small Business Disclosure Format (Check one) Yes ¨No x 1 PART 1FINANCIAL INFORMATION Statements made in this Report that are not historical facts may constitute forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those discussed.Such risks and uncertainties include but are not limited to those discussed in this report under Item 1 of the Notes to Financial Statements, and in BioTime's Annual Report on Form 10-K filed with the Securities and Exchange Commission. Words such as “expects,” “may,” “will,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and similar expressions identify forward-looking statements. Item 1. Financial Statements BIOTIME, INC. CONDENSED BALANCE SHEET (unaudited) ASSETS September 30, 2007 CURRENT ASSETS: Cash and cash equivalents $ 13,760 Accounts receivable 4,909 Prepaid expenses and other current assets 13,883 Total current assets 32,552 EQUIPMENT, net of accumulated depreciation of $585,047 8,504 DEPOSITS AND OTHER ASSETS 20,976 TOTAL ASSETS $ 62,032 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 442,162 Current portion of deferred license revenue 193,633 Lines of credit payable 353,931 Other current liabilities 1,296 Total current liabilities 991,022 DEFERRED LICENSE REVENUE – less current portion 1,143,674 ROYALTY OBLIGATION 761,215 OTHER LONG-TERM LIABILITIES 10,530 Total long-term liabilities 1,915,419 COMMITMENTS SHAREHOLDERS' DEFICIT: Preferred shares, no par value, undesignated as to Series, authorized 1,000,000 shares; none outstanding — Common shares, no par value, authorized 50,000,000 shares; issued and outstanding 22,834,374 40,579,321 Contributed capital 93,973 Accumulated deficit (43,517,703 ) Total shareholders' deficit (2,844,409 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 62,032 See notes to condensed interim financial statements. 2 BIOTIME, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 REVENUE: License fees $ 48,066 $ 46,979 $ 141,565 $ 126,019 Royalties from product sales 183,093 250,017 546,033 555,914 Total revenue 231,159 296,996 687,598 681,933 EXPENSES: Research and development (170,382 ) (304,562 ) (724,699 ) (954,369 ) General and administrative (216,443 ) (301,924 ) (927,877 ) (1,139,305 ) Total expenses (386,825 ) (606,486 ) (1,652,576 ) (2,093,674 ) INTEREST INCOME (EXPENSE) AND OTHER EXPENSES: (57,825 ) (30,545 ) (146,452 ) (74,325 ) NET LOSS $ (213,491 ) $ (340,035 ) $ (1,111,430 ) $ (1,486,066 ) LOSS PER COMMON SHARE – BASIC AND DILUTED $ (0.01 ) $ (0.02 ) $ (0.05 ) $ (0.07 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES – BASIC AND DILUTED 22,834,374 22,574,324 22,803,971 22,525,747 See notes to condensed interim financial statements. 3 BIOTIME, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,111,430 ) $ (1,486,066 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 4,115 5,383 Interest on royalty obligation 129,458 101,416 Amortization of debt issuance costs 18,162 11,393 Lines of credit payable 13,931 — Stock-based compensation 74,043 77,211 Changes in operating assets and liabilities: Accounts receivable 2,268 (5,966 ) Prepaid expenses and other current assets 18,454 71,053 Deposits — — Accounts payable and accrued liabilities 69,945 (240,768 ) Deferred revenue (104,836 ) 389,362 Other long-term liabilities 412 4,578 Net cash used in operating activities (885,478 ) (1,072,404 ) Cash used in investing activities, purchase of equipment (1,779 ) (5,943 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings under lines of credit 340,000 — Exercise of options — 126 Net cash provided by financing activities 340,000 126 DECREASE IN CASH AND CASH EQUIVALENTS: (547,257 ) (1,078,221 ) Cash and cash equivalents at beginning of period 561,017 1,833,774 Cash and cash equivalents at end of period $ 13,760 $ 755,553 NONCASH FINANCING AND INVESTING ACTIVITIES: Issuance of shares to secure line of credit $ — $ 38,000 See notes to condensed interim financial statements. 4 BIOTIME, INC. NOTES TO THE CONDENSED INTERIM FINANCIAL STATEMENTS (UNAUDITED) 1.Description of Organization and Liquidity General - BioTime, Inc. (“BioTime”) was organized November 30, 1990 as a California corporation. BioTime is a biomedical organization which is engaged in the research and development of synthetic plasma expanders, blood volume substitute solutions, and organ preservation solutions, for use in surgery, trauma care, organ transplant procedures, and other areas of medicine.In October 2007, BioTime announced its entry into the field of regenerative medicine byinitiating the development of advanced human stem cell products and technology for diagnostic, therapeutic and research use.Regenerative medicine refers to therapies based on human embryonic stem cell technology that are designed to rebuild cell and tissue function lost due to degenerative disease or injury. Human embryonic stem cells are the first humancells ever discovered that are capable of infinite cell division while possessing the potential to differentiate into all of the cell types of the human body. Stem cells may also have commercial uses in screening for the discovery of experimental new drugs. The unaudited condensed interim balance sheet as of September 30, 2007, the unaudited condensed interim statements of operations for the three and nine months ended September 30, 2007 and 2006 and the unaudited condensed interim statements of cash flows for the nine months ended September 30, 2007 and 2006 have been prepared by BioTime’s management in accordance with the instructions from the Form 10-QSB and Item 310(b) of Regulation S-B.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at September 30, 2007 and for all interim periods presented have been made. The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the operating results anticipated for the full year of 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as permitted by regulations of the Securities and Exchange Commission.Certain previously furnished amounts have been reclassified to conform with presentations made during the current periods.It is suggested that these condensed interim financial statements be read in conjunction with the annual audited financial statements and notes thereto included in BioTime's Form 10-KSB for the year ended December 31, 2006. Significant Risks and Uncertainties-BioTime’s operations are subject to a number of factors that can affect its operating results and financial condition.Such factors include but are not limited to the following: the results of clinical trials of BioTime’s products; BioTime’s ability to obtain United States Food and Drug Administration and foreign regulatory approval to market its products; competition from products manufactured and sold or being developed by other companies; the price of and demand for BioTime products; BioTime’s ability to obtain additional financing and the terms of any such financing that may be obtained; BioTime’s ability to negotiate favorable licensing or other manufacturing and marketing agreements for its products; the availability of ingredients used in BioTime’s products; and the availability of reimbursement for the cost of BioTime’s products (and related treatment) from government health administration authorities, private health coverage insurers and other organizations. 5 Liquidity and Going Concern- The accompanying unaudited condensed interim financial statements have been prepared assumingBioTime will continue as a going concern. At September 30, 2007, BioTime had $13,760 cash and cash equivalents on hand and lines of credit for$573,600 (see Note 3), from which $340,000 had been drawn at September 30, 2007. BioTime also had negative working capital of$958,470, a shareholders' deficit of $2,844,409, and an accumulated deficit of $43,517,703. BioTime needs additional capital andgreater revenues to continue its current operations, and to conduct its planned product development and research programs. Salesof additional equity securities could result in the dilution of the interests of present shareholders. BioTime is also continuing toseek new agreements with pharmaceutical companies to provide product and technology licensing fees and royalties. Theavailability and terms of equity financing and new license agreements are uncertain. The unavailability or inadequacy ofadditional financing or future revenues to meet capital needs could force BioTime to modify, curtail, delay, suspend, or possiblydiscontinue some or all aspects of its planned operations. Management believes that its projected rate of spending, which includes possible spending cuts, cash on hand, anticipated royalties from the sale of Hextend®, licensing fees, and availablerevolving lines of credit, will allow BioTime to operate through March 31, 2008.These conditions raise substantial doubt about BioTime's ability to continue as a going concern. The accompanying unaudited condensed interim financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2.Summary of Select Significant Accounting Policies Financial Statement Use of Estimates - The preparation of unaudited condensed interim financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the unaudited condensed interim financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue recognition – Royalty and license fee revenues consist of product royalty payments and fees under license agreements and are recognized when earned.Up-front, non-refundable fees where BioTime has no continuing performance obligations are recognized as revenues when collection is reasonably assured.In situations where continuing performance obligations exist, up-front, non-refundable fees are deferred and amortized ratably over the performance period.If the performance period cannot be reasonably estimated, BioTime amortizes non-refundable fees over the life of the contract until such time that the performance period can be more reasonably estimated.Milestones, if any, related to scientific or technical achievements are recognized in income when the milestone is accomplished if (a) substantive effort was required to achieve the milestone, (b) the amount of the milestone payment appears reasonably commensurate with the effort expended and (c) collection of the payment is reasonably assured. 6 BioTime also defers costs, including finders’ fees, which are directly related to license agreements for which revenue has been deferred.Deferred costs are charged to expense proportionally and over the same period that related deferred revenue is recognized as revenue.Deferred costs are net against deferred revenues in BioTime’s unaudited condensed interim balance sheet. BioTime recognizes royalty revenues in the quarter in which the sales report is received, rather than the quarter in which the sales took place, as BioTime does not have sufficient sales history to accurately predict quarterly sales. Grant income is recognized as revenue when earned. Stock-based Compensation - On January 1, 2006, BioTime adopted Statement of Financial Accounting Standard (“SFAS”) 123 (revised 2004), “Share-Based Payment” (“SFAS 123(R)”) which requires the measurement and recognition of compensation expense for all share-based payment awards made to directors and employees including employee stock options based on estimated fair values.SFAS 123(R) supersedes BioTime’s previous accounting using the intrinsic value method under Accounting Principles Board Opinion (“APB”) No. 25, “Accounting for Stock Issued to Employees” for periods beginning in fiscal 2006.In March 2005, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 107 (“SAB107”) relating to SFAS 123(R), which provides supplemental implementation guidance for SFAS 123(R).BioTime has applied the provisions of SAB 107 in its adoption of SFAS 123(R). Upon adoption of SFAS 123 (R), BioTime has continued to utilize the Black-Scholes Merton option pricing model which was previously used for BioTime’s proforma disclosures under SFAS 123.BioTime’s determination of fair value of share-based payment awards on the date of grant using an option-pricing model is affected by BioTime’s stock price as well as assumptions regarding a number of highly complex and subjective variables.These variables include, but are not limited to, BioTime’s expected stock price volatility over the term of the awards, and the actual and the projected employee stock options exercise behaviors.The expected term of options granted is derived from historical data on employee exercises and post-vesting employment termination behavior.The risk-free rate is based on the U.S Treasury rates in effect during the corresponding period of grant.Because changes in the subjective assumptions can materially affect the estimated value, in management’s opinion, the existing valuation models may not provide an accurate measure of the fair value of BioTime’s employee stock options.Although the fair value of employee stock options is determined in accordance with SFAS 123(R) and SAB 107 using an option-pricing model, that value may not be indicative of the fair value observed in a willing buyer/willing seller market transaction.See Note 8 for additional information. Recently Adopted Accounting Standard In July 2006, the FASB issued Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 creates a single accounting and disclosure model for uncertain tax positions, provides guidance on the minimum threshold that a tax uncertainty is required to meet before it can be recognized in the financial statements, and applies to all tax positions taken by a company, both those deemed to be routine as well as those for which there may be a high degree of uncertainty.FIN 48 establishes a two-step approach for evaluating tax positions.The first step - recognition - occurs when a company concludes (based solely on the technical aspects of the tax matter) that a tax position is more likely than not to be sustained on examination by a taxing authority.The second step - measurement - is only considered after step one has been satisfied, and measures any tax benefit at the largest amount that is deemed more likely than not to be realized upon ultimate settlement of the uncertainty.Tax positions that fail to qualify for initial recognition are recognized in the first subsequent interim period that they meet the more likely than not standard, when they are resolved through negotiation or litigation with the taxing authority, or upon the expiration of the statute of limitations.Derecognition of a tax position previously recognized would occur when a company subsequently concludes that a tax position no longer meets the more likely than not threshold of being sustained.FIN 48 also significantly expands the financial statement disclosure requirements relating to uncertain tax positions.FIN 48 is effective for fiscal years beginning after December15, 2006.Differences between the amounts recognized in the balance sheet prior to adoption and the amounts recognized in the balance sheet after adoption will be accounted for as a cumulative effect adjustment to the beginning balance of retained earnings.BioTime does not believe that the adoption of FIN 48 will have a material effecton its condensed interim financial statements. 7 Recently Issued Accounting Standards In September 2006, the FASB issued SFAS157, “Fair Value Measurements,” which defines fair value,establishes a framework for measuring fair value, and requires additional disclosures about fair value measurements. SFAS 157 iseffective for fiscal years beginning after November15, 2007. BioTime is currently evaluating the effect, if any, that the adoptionof SFAS 157 will have on its condensed interim financial statements. In February 2007, the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and FinancialLiabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fairvalue. SFAS 159 applies to reporting periods beginning after November 15, 2007. BioTime is currently evaluating the effect, ifany, that the adoption of SFAS 159 will have on its condensed interim financial statements. 3.Lines of Credit In April2006, BioTime entered into a Revolving Line of Credit Agreement (the “Credit Agreement”) with Alfred D. Kingsley, Cyndel & Co., Inc., and George Karfunkel, investors in BioTime, under which BioTime may borrow up to $500,000 for working capital purposes at an interest rate of 10% per annum. The maturity date of the Credit Agreement was the earlier of (i)October31, 2007 or (ii)such date on which the borrower shall have received an aggregate of $600,000 through (A)the sale of capital stock, (B)the collection of licensing fees, signing fees, milestone fees, or similar fees in excess of $1,000,000 under any present or future agreement pursuant to which the borrower grants one or more licenses to use the borrower’s patents or technology, (C)funds borrowed from other lenders, or (D)any combination of sources under clauses (A)through (C). Under the Credit Agreement, BioTime will prepay, and the credit line will be reduced by, any funds received prior to the maturity date from those sources discussed above. In consideration for making the line of credit available, BioTime issued to the investors a total of 99,999 common shares. The market value of BioTime common shares was $0.38 per common share on April12, 2006, valuing the shares at $38,000.The line of credit is collateralized by a security interest in BioTime’s right to receive royalty and other payments under the license agreement with Hospira.During the nine months ended September 30, 2007, BioTime drew $300,000 under this line. 8 BioTime also has an available line of credit from American Express, which allows for borrowings up to $43,600. During the nine months ended September 30, 2007, BioTime drew $40,000 under this line, interest will be payable on borrowings at a total rate equal to the prime rate plus 3.99%; however, regardless of the prime rate, the interest rate payable will at no time be less than 9.49%.The line of credit will not expire unless terminated by one of the parties. BioTime also secured a line of credit from Advanta in November 2006, which allows for borrowings up to $30,000; the entire amount was drawn from this line of credit in October 2007. Interest will be payable on borrowings at aVariable Rate Index, which will at no time be less than 8.25% per annum. 4. Royalty Obligation In December 2004, BioTime entered into an agreement with Summit Pharmaceuticals International Corporation (“Summit”) to co-develop Hextend and PentaLyte for the Japanese market.Under the agreement, BioTime received $300,000 in December 2004, $450,000 in April 2005 and $150,000 in October 2005.The payments represent a partial reimbursement of BioTime’s development cost of Hextend and PentaLyte.In June 2005, following BioTime’s approval of Summit’s development plan for Hextend, BioTime paid to Summit a one-time fee of $130,000 for their services in preparing the plan.The agreement states that revenues from Hextend and PentaLyte in Japan will be shared between BioTime and Summit as follows: BioTime 40% and Summit 60%.Additionally, BioTime will pay Summit 8% of all net royalties received from the sale of PentaLyte in the United States. The accounting treatment of the payments from Summit fall under the guidance of the FASB’s Emerging Issues Task Force (“EITF”) 88-18, “Sales of Future Revenues.”EITF 88-18 addresses the accounting treatment when an enterprise (BioTime) receives cash from an investor (Summit) and agrees to pay to the investor a specified percentage or amount of the revenue or a measure of income of a particular product line, business segment, trademark, patent, or contractual right. The EITF reached a consensus on six independent factors that would require reclassification of the proceeds as debt. BioTime meets one of the factors whereby BioTime has significant continuing involvement in the generation of the cash flows due to the investor.As a result, BioTime initially recorded the net proceeds from Summit to date of $770,000 as long-term debt to comply with EITF 88-18, even though BioTime is not legally indebted to Summit for that amount. In July 2005, Summit sublicensed the rights to Hextend in Japan to Maruishi Pharmaceutical Co., Ltd (“Maruishi”).In consideration for the license, Maruishi agreed to pay Summit a series of milestone payments: Yen 70,000,000, (or $593,390 based on foreign currency conversion rates at the time) upon executing the agreement, Yen 100,000,000 upon regulatory filing in Japan, and Yen 100,000,000 upon regulatory approval of Hextend in Japan.Consistent with the terms of the BioTime and Summit agreement, Summit paid 40% of the initial agreement execution amount, $237,356, to BioTime during October 2005.BioTime does not expect the regulatory filing and approval milestones to be attained for several years. 9 The initial accounting viewed the potential repayment of the $770,000 imputed debt to come only from the 8% share of US PentaLyte revenues generated by BioTime and paid to Summit.BioTime first became aware of the terms of the Maruishi sublicense during the fourth quarter of 2005, at which time BioTime prepared an estimate of the future cash flows, and determined that Summit will earn a majority of its return on investment from its agreement with Maruishi, and not the 8% of BioTime’s U.S. PentaLyte sales.Considering this, the imputed $770,000 obligation to Summit is viewed for accounting purposes as a royalty obligation which will be reduced by Summit’s 8% share of BioTime’s U.S. PentaLyte sales plus Summit’s 60% share of Japanese revenue.Accordingly, BioTime recorded the entire $593,390paid by Maruishi to Summit for the sublicense as deferred revenue, to be amortized over the remaining life of the patent through 2019.BioTime’s 40% share of this payment was collected in October 2005 and the remaining 60% share was recorded as a reduction of the long-term royalty obligation of BioTime to Summit.The balance of the license fees received by BioTime is still being treated as a long-term royalty obligation for financial accounting purposes under EITF 88-18.Interest on the long-term royalty obligation is accrued monthly, using the effective interest method beginning October 2005, atthe rate of 25.2% per annum, which BioTime has determined is the appropriate interest rate when the future cash flows from the transaction are considered.Prior to October 2005, BioTime was accruing interest at a rate of 12% per annum based upon its incremental borrowing rate because the effective interest rate derived from future “deemed payments” could not be reasonably estimated.The effective interest rate will be evaluated annually, or when events occur that have significantly affected the estimate of future cash flows.BioTime has recorded $129,458 and $101,416 of interest expense on the long-term royalty obligation during the nine months ended September 30, 2007 and September 30, 2006, respectively. 5.Shareholders’ Deficit During April 1998, BioTime entered into a financial advisory services agreement with Greenbelt Corp. (“Greenbelt”), a corporation controlled by Alfred D. Kingsley and Gary K. Duberstein, who are also shareholders of BioTime.The agreement has been renewed each subsequent year ending March 31.For the twelve months ending March 31, 2006, BioTime agreed to pay Greenbelt $45,000 in cash and issue 135,000 common shares.During April 2006, BioTime paid the remaining $45,000 obligation under the agreement for the twelve months ended March 31, 2006 and issued 33,750 common shares.During March 2006, the board of directors approved the renewal of the agreement with Greenbelt for the 12 months ending March 31, 2007.BioTime agreed to pay Greenbelt a cash fee of $90,000 and issue Greenbelt 200,000 common shares.The common shares were issued as follows: 150,000 shares on January 2, 2007 for services rendered through December 31, 2006, and 50,000 shares on April 2, 2007 for services rendered from January 1, 2007 through March 31, 2007. The cash fee was payable as follows: $30,000 on January 2, 2007, $30,000 on April 2, 2007, and $30,000 on October 1, 2007.However, BioTime elected to exercise its right to defer the cash payments that would otherwise have been due on January 2, 2007, and on April 2, 2007.Under the terms of the Greenbelt agreement, BioTime issued 60,000 additional common shares as consideration for the deferral of the cash payments.An expense of $33,000, reflecting the value of the shares issued, has been recorded for the nine months ended September 30, 2007 in the unaudited condensed statements of operations. 10 Activity related to the Greenbelt agreement is presented in the table below (unaudited): Balance included in Accounts Payable at January 1 Add: Cash-based expense accrued Add: Stock-basedexpense accrued Less:Cash payments Less:Value of stock-based payments Balance included in Accounts Payable at September 30, 2007 $ 108,000 $ 22,500 $ 62,500 $ (0 ) $ (103,000 ) $ 90,000 2006 $ 65,138 $ 56,250 $ 33,487 $ (45,000 ) $ (43,875 ) $ 66,000 During the nine months ended September 30, 2007 and 2006, the Company issued to Greenbelt 110,000 and 135,000 common shares, respectively, valued at $62,500 and $43,875, respectively. During the nine months ended September 30, 2006, 63 warrants were exercised for proceeds of $126. 6. Licensing Agreement On March24, 2006, BioTime entered into a licensing agreement with Summit to develop Hextend and PentaLyte in the People’s Republic of China, and Taiwan.
